J-S28023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: H.J.-D., A MINOR                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.J., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 700 MDA 2022

                 Appeal from the Order Entered April 22, 2022
     In the Court of Common Pleas of Lycoming County Juvenile Division at
                       No(s): CP-41-DP-0000033-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED: OCTOBER 3, 2022

       In this dependency matter, D.J. (“Mother”) appeals from the order1

terminating court supervision of her daughter, H.J.-D. (“Child”), and

discharging temporary legal and physical custody of Lycoming County Children

& Youth Services (“CYS”). The order found Child was no longer dependent due

to reunification with T.D. (“Father”) and alleviation of the circumstances

necessitating dependency and placement. Mother argues that the trial court

erred in terminating court supervision and placing Child with Father as it was

not in Child’s best interest. We affirm.

       The trial court summarized the procedural and factual history as follows:

____________________________________________


1 While dated April 22, 2022, the order was not entered for purposes of
Pa.R.C.P. 236(b) until May 4, 2022, upon docketing of notice of the order. See
Pa.R.A.P. 108(a) (providing that an order is entered as of “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by [Pa.R.C.P.] 236(b)”.).
J-S28023-22


     On July 14, 2021, [CYS] was verbally granted the authority to take
     emergency protective custody of [Child] [who was born in July
     2012]. On July 15, 2021, a Confirmation of Verbal Order for
     Emergency Protective Custody was entered, finding that allowing
     [Child] to remain in the home of [Mother] would be contrary to
     her welfare. At the time of the scheduled Shelter Care hearing,
     the Agency withdrew its Application as [Child] had been placed in
     the physical and legal custody of a fit and willing relative and
     services from the Agency were no longer necessary.

            On January 24, 2022, the Agency filed a Dependency
     Petition alleging [Child] was without proper parental care or
     control pursuant to 42 Pa.C.S.[A.] § 6302. The family member
     with whom [Child] and her siblings were placed was kicked out of
     the home and [Mother] was in the process of being evicted. There
     were concerns with truancy, and when she and her sister attended
     school[,] they were often not picked up by a caregiver. [Mother]
     failed to take [Child] to a dentist appoint[ment]. [Mother] was
     behind on her rent and was not cooperative with Outreach
     services. At the time of the filing of the petition, the father of
     [Child] was unknown.

           A dependency hearing was held on February 9, 2022, at
     which time the [c]ourt found by clear and convincing evidence that
     [Child] was without proper parental care or control, subsistence,
     education as required by law, or other care or control necessary
     for her physical, mental, emotional health or morals. The [c]ourt
     further found that it was in the best interest of [Child] to be
     removed from [Mother]’s home. Physical and legal custody of
     [Child] was granted to the Agency. At the Dependency hearing,
     [Father] was identified as [Child]’s biological father, and Tiffani
     Kase, Esquire, was appointed counsel on February 16, 2022.

           On March 21, 2022, the Agency filed a Motion for
     Modification of Child’s Placement, indicating that following the
     Dependency hearing, a caseworker located Father in Philadelphia.
     The caseworker visited Father’s home on March 16, 2022, and
     found his home to be appropriate with no safety concerns. The
     Agency, Father, and [Guardian ad Litem] concurred with the
     Motion. [Mother] objected and a hearing was scheduled. On March
     21, 2022, the Agency also filed a Motion to Vacate Dependency
     and Terminate Services. After a hearing on April 6, 2022, at which
     time [Child] indicated that she was excited to get to know Father
     but hesitant to leave her sisters and move in with him as she had
     no prior relationship with him, this [c]ourt declined to grant the

                                    -2-
J-S28023-22


         Agency’s motion, but did approve periods of visitation at Father’s
         home, including [Child]’s spring break from school and every
         other weekend until the next permanency review hearing.

                On April 22, 2022, the Agency again filed a Motion for
         Modification of Child’s Placement and a Motion to Vacate
         Dependency and Terminate Services. The Motion for Modification
         of Placement alleged that [Child]’s current resource home was
         struggling with the placement of [Child] and her siblings in their
         home, and that [Child] had a successful spring break visit with
         Father, where she was able to meet several family members and
         was eager to return. The Motion alleged that Father was a fit,
         willing, and appropriate parent and wanted custody of [Child].

               Following a hearing on April 29, 2022, the [c]ourt granted
         the Agency’s Motion to Modify Placement[] and placed [Child] in
         the legal and physical custody of Father. Additionally, the [c]ourt
         entered an Order for Termination of Court Supervision, as court-
         ordered services from the Agency were no longer needed. [The
         court further found Child no longer dependent due to reunification
         with Father and alleviation of the circumstances necessitating
         dependency and placement.] In its Order, the [c]ourt noted that
         although dependency had been terminated, the [c]ourt strongly
         encouraged Father to take proactive steps to ensure that [Child]
         maintained contact with her sisters.

Trial Ct. Op., 6/8/22, at 2-4 (unpaginated) (footnote omitted).

         Mother timely appealed the order terminating supervision. Both Mother

and the trial court complied with Pa.R.A.P. 1925. Mother raises the following

issue:

         Whether the trial court erred in terminating court supervision of
         [Child] and placing [Child] with her biological father because it is
         not in her best interest because she has no bond with [Father],
         she will be separated from her sisters and mother, and there has
         been an insufficient investigation by the agency to demonstrate
         that [Child]’s needs, welfare, safety, protection, and physical,
         mental, and emotional welfare would be served by placing her
         with her father[?]

Mother’s Br. at 7 (suggested answer omitted).


                                        -3-
J-S28023-22



      In a dependency proceeding, we accept the trial court’s factual findings

so long as they are supported by the record. In re S.J.-L., 828 A.2d 352, 355

(Pa.Super. 2003). However, “we are not bound by the trial court’s

inferences, deductions, and conclusions” from its factual findings. Id.

(cleaned up). Rather, we exercise our independent judgment and “must

order whatever right and justice dictate.” Id. (cleaned up).

      Mother maintains that the termination of court supervision and the

placement of Child with Father was not in Child’s best interest. She argues:

      The trial court erred in prematurely terminating court supervision
      of [Child] and placing her with her biological father because it is
      not in her best interest. This is because she has no bond with her
      father, she is separated from her mother and her sisters, and
      there has been an insufficient investigation by the Agency to
      demonstrate that [Child]’s needs, welfare, safety, protection, and
      physical, mental, and emotional welfare would be served by
      placing her with her father.

Mother’s Br. at 13.

      To the extent that Mother contests Child’s placement with Father,

Mother failed to appeal the trial court’s order granting CYS’ motion for

modification of placement and awarding Father legal and physical custody. As

such, she has waived any challenge the court’s transfer of legal and physical

custody to Father. See Commonwealth v. Gemelli, 474 A.2d 294, 300

(Pa.Super. 1984) (issue waived where Commonwealth failed to appeal the

appropriate order). Mother may nonetheless petition to modify custody. See

In re S.H., 71 A.3d 973, 980 (Pa.Super. 2013).




                                     -4-
J-S28023-22



      Mother’s challenge to the termination of court supervision lacks merit.

A “dependent child” includes a child who “is without proper parental care or

control, subsistence, education as required by law, or other care or control

necessary for his physical, mental, or emotional health, or morals.” 42

Pa.C.S.A. § 6302. If an allegedly dependent child’s custodial parent is unable

to provide proper parental care and control, but the non-custodial parent is

available to provide such care, the child is not a dependent child. In re M.L.,

757 A.2d 849, 851 (Pa. 2000). In such a case, “the court must grant custody

of the allegedly dependent child to the non-custodial parent.” Id. (quoting In

the Interest of Justin S., 543 A.2d 1192, 1200 (Pa.Super. 1988)).

      The Rules of Civil Procedure apply this concept to allow termination of

dependency if the court finds that a non-custodial parent is available to

provide proper care for the child. The Rules provide, “When services from the

county agency are no longer necessary because the court has determined that

the child is not dependent” because the court has determined that a non-

custodial parent is “able and available” to provide proper care, “the court shall

enter an order awarding custody to that parent[.]” Pa.R.J.C.P. 1631(B). See

also In re S.J.-L., 828 A.2d at 355-56 (affirming an order terminating

dependency and placing a child with its father, without a hearing, because the

father was “immediately ready, willing, and able to provide parental care

and control.”).

      Here, the trial court recognized Father’s presence as a willing and able

parent. The trial court reasoned:

                                      -5-
J-S28023-22


     Here, at the time the Agency sought to have [Child] declared
     dependent, Father’s identity was unknown. At the time of the
     Dependency Hearing, the [c]ourt found by clear and convincing
     evidence that [Child] was without proper care or control, and that
     allowing [Child] to remain in Mother’s home would be contrary to
     her welfare. The [c]ourt ordered the Agency to engage in
     additional family finding with regard to all individuals identified at
     the hearing, including Father. Two Agency caseworkers went to
     Father’s home in March of 2022 and found there to be no safety
     concerns. A criminal background check was completed on Father,
     and although he had some history with possession of illegal
     substances, his last involvement with law enforcement was over
     10 years ago. Father has no Childline history. Father receives
     Social Security income and works part time at a barber shop. He
     provided the Agency caseworker with a copy of the lease to his
     residence.

            Father himself testified at the hearing on the Motion to
     Modify Placement. With regard to schooling, Father attempted to
     make arrangements for [Child] to attend the same charter school
     as his 6[-]year[-]old son; however, due to it being so late in the
     academic year they were not accepting additional students. Father
     anticipates that she will be accepted and enrolled at the beginning
     of the next school year. At the time of the hearing, Father had
     started the enrollment process for a cyber school for [Child] for
     the remainder of the school year, as he felt that was a safer
     alternative to sending her to a Philadelphia public school. Father
     indicated that [Child]’s healthcare providers would be through
     CHOP, and that he would be able to obtain benefits for her as soon
     as he received her records. Most importantly, Father testified
     about his willingness to put forth efforts to ensure ongoing contact
     between [Child] and her sisters, whose placement was transferred
     to a kinship resource home approximately 45 minutes away from
     Father’s home.

            “The plain language of the statutory definition of a
     dependent child compels the conclusion that a child is not
     dependent if the child has a parent who is willing and able to
     provide proper care to the child.” [In re M.L.], 757 A.2d 849, 851
     (Pa. 2000). “When a court adjudges a child dependent, that court
     then possesses the authority to place the child in the custody of a
     relative or public or private agency.” [Id.] “Where a non-custodial
     parent is available and willing to provide care to the child, such
     power in the hands of the court is an unwarranted intrusion into
     the family.” [Id.] As the [c]ourt found that Father was

                                     -6-
J-S28023-22


      immediately available to provide care and control to [Child], this
      [c]ourt did not err in vacating dependency and awarding custody
      of [Child] to him.

Trial Ct. Op., at 5-6 (citations to record omitted).

      With this, we agree. Father presented as a ready, willing, and able

parent. The record supports the trial court’s determination that Child was no

longer dependent, and the resulting termination of court supervision was

proper. As we discern no abuse of discretion, we do not disturb the court’s

decision.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2022




                                      -7-